The plaintiff insists that the defendant, upon the facts, is not entitled to the relief granted because, (1) the mistake upon which the decree rests was not material, nor the determining ground of the transaction against which relief is sought, (2) nor was it mutual, (3) nor was it a mistake of fact but one of law.
We think the facts found show a mutual mistake of both plaintiff and defendant. Both believed the defendant had lost his rights under his contract. But equity would not refuse him aid though the mistake were not mutual.
Likewise the facts found point to this mistake as the determining reason for the release of the defendant's interest under the contract, and indicate that it was a material mistake.
Was it of so material a character as to warrant the cancellation of the deed? This contract created between the plaintiff and defendant the relation of vendor and vendee under an agreement of purchase and sale of land; and equity protects the vendee as it would a mortgagor against forfeiture. 2 Swift's Digest, 100. The plaintiff had accepted payments of the defendant upon the contract at times other than those contracted for. He thus waived his right to insist upon a forfeiture for failure to comply strictly with the contract. The defendant at the time he gave the plaintiff a release of his interest in the property under the contract had the right to redeem, and no legal proceeding less than a foreclosure could have ousted him from possession. The defendant believed that he had lost his rights in this property, and as a consequence that the plaintiff would eject him. He did not know he had the right to tender the amount of his debt and demand a deed which the plaintiff must give. The plaintiff and his attorneys entertained a similar belief that the defendant had forfeited his rights under the contract, and they confirmed the defendant *Page 298 
in this belief. No fraud was practiced, and none was necessary to be alleged or proved to secure the relief sought. The mutual mistake was as to the legal rights of the defendant arising out of the contract.
Mistakes of this character partake of the nature of mistakes of fact, and equity often treats them as such and affords relief. Butterfield v. McNamara, 54 Conn. 94,98, 6 A. 188; Blakeman v. Blakeman, 39 Conn. 320. Though this were held to be purely a mistake of law, the defendant would not, under the circumstances of the case, be denied relief upon that ground. While authorities still recognize a distinction between mistakes of law and mistakes of fact, the distinction is of little practical value, and its foundation in reason extremely uncertain.Park Bros.  Co. v. Blodgett  Clapp Co.,64 Conn. 28, 33, 29 A. 133. Equity always relieves against a mistake of law when the surrounding facts raise an independent equity in behalf of one suffering through the mistake. Usher v. Waddingham, 62 Conn. 412,429, 26 A. 538. And it will not allow one to enrich himself unjustly at the expense of another, through or by reason of an innocent mistake of law or fact entertained by the loser or by both. Park Bros.  Co. v.Blodgett  Clapp Co., 64 Conn. 28, 34, 29 A. 133.
This case falls within each of these principles. Its facts create an independent equity in behalf of the defendant, which would make it unjust that he should lose the right to redeem his homestead through his own innocent mistake and thereby enrich the plaintiff at his own expense, when he has acted diligently in the protection of his rights. The defendant was ignorant, poor, harassed, and discouraged. He believed that he had forfeited his interest in the place he had hoped to have owned, and that the plaintiff was about to eject him. The plaintiff, in good faith, confirmed his mistaken belief. His equity was substantial and to him *Page 299 
large; he released it in consequence of his mistaken belief when in this disturbed state of mind, without consideration to himself, and thereby enriched the plaintiff at his own expense. Immediately upon learning his rights, and within a few days after he had released his interest, the defendant made his tender and demand. The plaintiff refused because he knew that the property was then worth more than it was when he sold it. It would be highly inequitable to permit the plaintiff to retain the place which the defendant has, from almost the moment of learning of his legal rights, made every effort to redeem. "When one has obtained such an advantage over another by reason of that other's mistaken view of his legal rights that it would, under the circumstances, be unconscionable for him to retain it," equity will not allow him to do so. MonroeNational Bank v. Catlin, 82 Conn. 227, 231, 73 A. 3.
The plaintiff moved to dismiss the amended counterclaim because it therein appeared that the value of the subject-matter was beyond the jurisdiction of the court.
The Court of Common Pleas for Fairfield county has jurisdiction of all civil actions wherein the relief, legal or equitable, severally and distinctly demanded, exceeds $500 and does not exceed $2,000. General Statutes, § 536.
The relief prayed for the cancellation of the deed and a reconveyance of the premises to the defendant upon payment of the amount due under the original contract of sale, and further for $2,000 damages. The amended counterclaim alleged that the premises were worth from $3,000 to $3,500, the balance due under the contract between $1,700 and $1,800, and hence the interest of the defendant in the premises was not to exceed $1,800. We have already pointed out that the relation between the parties to the contract was similar to that between mortgagor and mortgagee. The counterclaim *Page 300 
in effect seeks to redeem the premises from the plaintiff's claim therein. It is similar to a petition to redeem mortgaged premises and thereby obtain permission to pay money and remove an incumbrance thereon. The amount of the debt is by General Statutes, § 541, deemed to be the amount of the matter in demand and not the value of the mortgaged premises. Blakeslee v.Murphy, 44 Conn. 188, 195; Bridgeport v. Blinn,43 Conn. 274, 280. In this case the debt was within the jurisdiction of the court. Had the plaintiff sought to foreclose the defendant, the jurisdiction would have been determined by the debt due, which, in this case, was within the jurisdiction of the court. When the defendant seeks to redeem, the same remedy is open to him. The matter in demand in no event could be held to exceed the defendant's interest in the premises which he had released by his deed, and which he asks to have cancelled or a conveyance of the premises made to him upon payment of the amount due under the contract; and this interest was less in value than the maximum jurisdiction of the court, and so, too, was the tender provided for in the judgment. The motion to dismiss was properly denied.
The defendant's appeal assigns as error the inclusion by the court of interest subsequent to the tender.
As a general rule a tender by a mortgagor to his mortgagee after forfeiture will stop interest, though the mortgagee refuses to receive the tender. But the mortgagor must pay the money into court or keep the tender good. Hunt on Tender (1903 Ed.) §§ 346, 347;Thayer v. Meeker, 86 Ill. 470, 474. If he holds the money tendered in hand, it is inequitable to compel him to lose the interest upon this, and thereafter, when his creditor is by the decree forced to accept it, be compelled to pay interest upon the tender. In this case the finding is that the defendant has been ready and willing to *Page 301 
pay the amount of the tender, but the subordinate facts, especially those detailed in the counterfinding, indicate that the defendant has not had the money in hand, nor lost the interest upon the amount tendered. The trial court no doubt concluded that it would be inequitable to permit the defendant to retain possession, lose no interest on the tender, and force the plaintiff to lose possession and interest. We cannot say that it was inequitable under the situation presented in this case to add interest upon the amount of the tender.
   There is no error.
In this opinion the other judges concurred.